*202Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith G. Martin appeals the district court’s margin order denying his “Motion for Statement of Reasons” in his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Martin, No. 2:97-cr-00943-PMD-6 (Mar. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.